174 S.W.3d 728 (2005)
STATE of Missouri, Respondent,
v.
Danny BROWN, Appellant.
No. WD 62900.
Missouri Court of Appeals, Western District.
November 1, 2005.
Jeremiah W. (Jay) Nixon, Attorney General, Shawn L. Naccarato, Assistant Attorney General, Jefferson City, MO, for Respondent.
Dimitra Y. Massey, Appellate Defender, Kansas City, MO, for Appellant.
Before SMITH, C.J., and LOWENSTEIN and ELLIS, JJ.

Order
PER CURIAM.
Danny Brown appeals the judgment of his convictions, following a jury trial in the Circuit Court of Jackson County, for first-degree burglary, in violation of § 569.160.1(3); stealing, in violation of § 570.030; forcible rape, in violation of § 566.030; and second-degree murder, in violation of § 565.021.1(2). As a result of his convictions, the appellant was sentenced, as a prior and persistent offender, § 558.016, to consecutive prison terms in the Missouri Department of Corrections of life in prison for second-degree murder, thirty years for first-degree burglary, 100 years for forcible rape, and one year for stealing.
The appellant raises one point on appeal. He claims that the trial court erred in allowing, over his objection, the testimony of Detective Ron Russell at trial because it was inadmissible as being "wholly duplicative" of another witness' testimony and "only served to unfairly highlight" the inconsistent statements that the appellant gave to the police.
We affirm pursuant to Rule 30.25(b).